Citation Nr: 0911757	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-31 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left ankle disability and a low back 
disability.  

In a March 2008 decision, the Board denied the Veteran's 
claims for service connection for a left ankle disability and 
a low back disability.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Partial 
Remand, a November 2008 Order of the Court remanded the 
claims for readjudication in accordance with the Joint Motion 
for Partial Remand.  The appeal as to the additional issues 
of entitlement to service connection for left hip disability, 
eye disability, and hepatitis C were dismissed.  

The Board notes that in the March 2008 Board decision, it 
also remanded the Veteran's claim for service connection for 
an acquired psychiatric disorder, to include PTSD.  This 
issue remains pending on remand for further evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  As a 
result of the determination of the parties to the Joint 
Motion, the Board finds that it must remand the claims for 
appropriate examinations and opinions.  

Service medical records show that the Veteran suffered a left 
ankle sprain in May 1978, for which he was subsequently 
treated and placed on light duty.  2004 VA medical records 
demonstrate that the Veteran received treatment for left 
ankle sprain and left ankle neuromuscular weakness.  The 
Veteran has asserted that his current left ankle sprain was 
incurred in the military.  However, a VA examiner has not 
determined whether the Veteran's current left ankle sprain is 
related to the left ankle sprain that he suffered during 
service.  Service medical records also reveal that the 
Veteran was treated for possible low back strain and low back 
pain in July 1976, October 1976, December 1976, and August 
1977.  2004 VA medical records show that the Veteran received 
treatment for chronic low back pain with spondylosis of the 
spine with spur of L3-L4.  The Veteran has stated that his 
current low back disability began during his period of active 
service.  However, a VA examiner has not determined whether 
the Veteran's current low back pain with spondylosis of the 
spine with spur of L3-L4 is related to the back strain and 
episodes of low back pain for which he received treatment 
during service.  As a result of the determination of the 
parties to the Joint Motion, in order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his left ankle disability and low back disability, the 
Board finds that it is necessary to have medical opinions 
discussing the relationship between his disabilities and 
service based upon a thorough review of the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
joints examination to determine whether 
there is any relationship between his 
current left ankle disability and his 
period of active service.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current left ankle disability is 
related to any incidents of service, to 
include the May 1978 left ankle sprain.  
If necessary, the examiner should 
reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  
 
2.  Schedule the Veteran for a VA spine 
examination to determine whether there 
is any relationship between his current 
low back disability and his period of 
active service.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current low back disability is related 
to any incidents of service, to include 
his treatment sessions for possible 
back strain and back pain in July 1976, 
October 1976, December 1976, and August 
1977.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should also be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



